DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 05/04/2022.
Allowable Subject Matter
Claims 77-82 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination)  a debounce-signal generator configured to: receive the second comparison signal; generate a debounce signal at the first logic level if the second comparison signal remains at the first logic level for a time period that is longer than a first predetermined duration; and generate the debounce signal at a second logic level if the second comparison signal does not remain at the first logic level for the time period that is longer than the first predetermined duration; a third comparator configured to: receive the input signal and a third threshold; and change a third comparison signal from the second logic level to the first logic level if the input signal becomes larger than the third threshold; a fourth comparator configured to: receive the input signal and a fourth threshold; and change a fourth comparison signal from the first logic level to the second logic level if the input signal becomes smaller than the fourth threshold; a timer-signal generator configured to: receive the third comparison signal and the fourth comparison signal; determine a time interval from a first time when the third comparison signal changes to the first logic level to a second time when the fourth comparison signal changes to the second logic level; if the time interval is longer than a second predetermined duration, generate a timer signal at the first logic level; and if the time interval is not longer than the second predetermined duration, generate the timer signal at the second logic level; an OR gate configured to: receive the first comparison signal, the debounce signal, and the timer signal; generate a logic signal at the first logic level if the first comparison signal is at the first logic level, the debounce signal is at the first logic level, or the timer signal is at the first logic level; and generate the logic signal at the second logic level if all of the first comparison signal, the debounce signal and the timer signal are at the second logic level; a fifth comparator configured to: receive the logic signal, the input signal, and a fifth threshold; in response to the logic signal being at the first logic level, change a fifth comparison signal from the first logic level to the second logic level if the input signal becomes smaller than the fifth threshold; and in response to the logic signal being at the second logic level, keep the fifth comparison signal at the first logic level regardless of whether the input signal becomes smaller than the fifth threshold; and a drive-signal generator configured to output a drive signal based at least in part on the fifth comparison signal, in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	





	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839